DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on November 22, 2021. Claims 5-12, 16-21, and 23-24 have been canceled. Claims 25-36 have been added. Claim 22 has been amended.


Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-10, 13-15, and 22-24 and Species I, Fig. 3 in the reply filed on November 22, 2021 is acknowledged.


Claim Objections
Claim 29 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 26. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 3, 4, 13, 15, 22, and 25-36 are rejected under 35 U.S.C. 103 as being unpatentable over HORIE et al. (US 2015/0251223 A1) in view of VELDERMAN et al. (US 2016/0099575 A1).
With regard to claims 1, 22, and 25, HORIE discloses a pressure washer (a cleaning machine using pressurized cleaning liquid; figures 1-3, paragraphs (0038], (0041], (0044]), comprising: a water pump (pump 30; figure 4, paragraphs (0041], (0044]); a spray gun fluidly coupled to an outlet of the water pump (a cleaning gun 2 fluidly coupled via hose 3 to connection plug 4 of flow outlet of pump 30; figure 2, paragraphs (0041], (0046]); an electric motor coupled to the water pump to drive the water pump (electric motor 31 coupled to pump 30 to drive pump 30; figure 4, paragraphs (0041], (0044]); a battery module configured to provide battery electricity (battery 40 for providing voltage; figure 3, paragraphs (0042]-(0043]); and a power management system electrically connected to the battery module, and the electric motor (control circuit 63 electrically connected to battery 40 and electric motor 31; figure 5, paragraphs (0044], [0047]-(0050]), the power management system configured to selectively provide battery 
HORIE fails to disclose an electrical plug configured to receive grid electricity from a power outlet; and a power management system electrically connected to the electrical plug, the power management system configured to selectively provide grid electricity from the electrical plug. 
VELDERMAN teaches an electrical plug configured to receive grid electricity from a power outlet (AC power input connector 212 configured to selectively provide 3 prong 120 VAC power; figure 40, paragraph (0186]); and a power management system electrically connected to the electrical plug (a system management unit, SMU 250, electrically connected to AC power input connector 212; figure 40, paragraph (0189]), the power management system configured to selectively provide grid electricity from the electrical plug (SMU 250 selectively provides 3 prong 120 VAC power from AC power input connector 212; figure 40, paragraphs (0187], [0189]-(0190]. (0200]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the pressure washer of HORIE, as taught by VELDERMAN, by including an electrical plug configured to receive grid electricity from a power outlet; and a power management system electrically connected to the electrical plug, the power management system configured to selectively provide grid electricity from the electrical plug, in order to gain the advantages of being able to supply power not only from a battery module but also grid electricity as is desirable for pressure washers or washing modes that have higher power requirements that might drain a battery too quickly (VELDERMAN; figure 40, paragraphs (0187], [0189]-(0190], (0200]).
With regard to claim 2, the device of HORIE as modified by VELDERMAN discloses the invention as disclosed in the rejection above. 

VELDERMAN teaches wherein in a battery-only configuration, the power management system provides battery electricity from the battery module to the power tool (in a mode using only battery packs 300a-f, SMU 250 provides DC power from battery packs 300a-f to power tool; figure 40, paragraphs (0189], (0201], (0204], (0206]), and wherein in a plugin-only configuration, the power management system provides grid electricity from the electrical plug to the power tool (in a plug-in only configuration, SMU 250 provides 120 VAC power from AC input connector 212 to power tool; figure 40 paragraphs (0189], (0200]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the pressure washer of HORIE, as taught by VELDERMAN, by including wherein in a battery-only configuration, the power management system provides battery electricity from the battery module to the power tool, and wherein in a plugin-only configuration, the power management system provides grid electricity from the electrical plug to the power tool, where the power tool of VELDERMAN is the electric motor of HORIE, in order to gain the advantages of providing different operational configurations such that a pressure washer using such a power management system can have the added utility of working with either battery power or grid power making it versatile and adaptable to different uses/locations (VELDERMAN, figure 40, paragraphs (0189]. [0200]-(0201], (0204], (0206]).
With regard to claims 3 and 32-34, the device of HORIE as modified by VELDERMAN discloses the invention as disclosed in the rejection above. 
However, HORIE fails to disclose wherein in a boost configuration, the power management system provides electrical power from the battery module at a battery electricity 
VELDERMAN discloses wherein in a boost configuration, the power management system provides electrical power from the battery module at a battery electricity current greater than a grid electricity current available via the electrical plug and from the electrical plug to the power tool (in high power output mode, SMU 250 provides electrical power from battery packs 300a-f at a larger power output than AC mains line available via AC input connector 212 to power tool; figure 40, paragraphs [0172], [0200]-[0201]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the pressure washer of HORIE, as taught by VELDERMAN, by including wherein in a boost configuration, the power management system provides electrical power from the battery module at a battery electricity current greater than a grid electricity current available via the electrical plug and from the electrical plug to the power tool, where the power tool of VELDERMAN is the electric motor of HORIE, in order to gain the advantages of accommodating a pressure washer that requires higher current than is available via grid electricity (VELDERMAN, figure 40, paragraphs [0200]-(0201]).	
With regard to claims 4 and 35, the device of HORIE as modified by VELDERMAN discloses the invention as disclosed in the rejection above. 
HORIE fails to disclose wherein in a boost configuration, if the grid electricity reaches a maximum allowable capacity, the power management system provides additional electrical power from the battery module. 
VELDERMAN discloses wherein in a boost configuration, if the grid electricity reaches a maximum allowable capacity, the power management system provides additional electrical power from the battery module (in a hybrid power configuration, if 120 VAC power from AC mains line reaches 15 A current limitation, SMU 250 provides additional electrical power from battery packs 300a-c; figure 40, paragraphs (0189], (0202]). 

With regard to claims 13, 26, and 29, the device of HORIE as modified by VELDERMAN discloses the pressure washer of Claim 1. HORIE further comprising a user interface operably coupled to the power management system, wherein the power management system is configured to vary a speed of the electric motor in response to an input received by the user interface (main switch 5 operably coupled to control circuit 63 to vary rotating speed of electric motor 31 in response to rotation angle as set by user with respect to initial position of main switch 5; figures 1, 5, paragraphs [0041), [00481). 
With regard to claims 15 and 27, the device of HORIE as modified by VELDERMAN discloses the pressure washer of Claim 1. HORIE further comprising a receptacle configured to receive battery electricity from the battery module (battery housing part 41 to receive battery power from battery 40 via an electrode in inner wall of battery housing part 41; figure 3, paragraph [0042]), wherein the receptacle is electrically connected to the power management system (battery housing part 41 electrode ensures electrical conduction to control circuit 63 via main-body-side electrode; figures 3, 5, paragraphs [0042), [0044]), wherein the receptacle receives the battery module (battery housing part 41 receives battery 40; figure 3, paragraphs [0042)-(0043]), and wherein the battery module is removable from the receptacle without the use of tools (battery 40 is removable from battery housing part 41 without tools; figure 3, paragraph (00421).

With regard to claim 30, the device of HORIE as modified by VELDERMAN discloses the pressure washer of Claim 1. HORIE further comprising the battery electricity is provided from the one or more battery modules at a current of at least 20 amps (30A, paragraph [0049]).
With regard to claim 31, the device of HORIE as modified by VELDERMAN discloses the invention as disclosed in the rejection above. 
HORIE fails to disclose the power management system further comprises a power inverter where the electric motor is an alternating current motor and the power inverter converts direct current from the one or more battery modules to alternating current applied to the electric motor. 
VELDERMAN discloses the power management system further comprises a power inverter (32) where the electric motor is an alternating current motor and the power inverter converts direct current from the one or more battery modules to alternating current applied to the electric motor (paragraphs [0137-0138]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the pressure washer of HORIE, as taught by VELDERMAN, by including the power inverter (32) as taught by VELDERMAN, in order to convert DC power to AC power for the electric motor.
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over HORIE in view of VELDERMAN as applied to claim 1 above, and further in view of HATIMAKI (US 4,819,123 A).
With regard to claim 14, the device of HORIE as modified by VELDERMAN discloses the pressure washer of Claim 1. HORIE fails to disclose further comprising an unloading sensor fluidly coupled to the outlet of the water pump and operatively coupled to the power management system, wherein the power management system is configured to stop the electric motor in response to a signal from the unloading sensor. 
HATIMAKI discloses an unloading sensor fluidly coupled to the outlet of the pump and operatively coupled to the power management system (pressure sensor 15 fluidly coupled to tank 10 of compressor 7 (outlet of the pump) and operatively coupled to control circuit 3; figure 1, column 4, lines 41-60, column 5, line 62 to column 6, line 4), wherein the power management system is configured to stop the electric motor in response to a signal from the unloading sensor (control circuit 3 stops electric motor 6 in response to pressure sensor 15 switch energizing windings 16, 17, and 20 thereby creating a signal; figure 1, column 3, lines 14-29, column 4, lines 41-60, column 5, line 62 to column 6, line 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the pressure washer of HORIE, as taught by HATIMAKI, by including an unloading sensor fluidly coupled to the outlet of the pump and operatively coupled to the power 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/            Primary Examiner, Art Unit 3752